Citation Nr: 0215890	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  98-18 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.  

In April 1999 the Board of Veterans' Appeals (the Board) 
denied entitlement to service connection for residuals of a 
brachial plexus injury, claimed as nerve damage to the right 
shoulder and arm, and remanded the issue of entitlement to 
service connection for bilateral hearing loss to the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO) for additional development.  The 
case is again before the Board for adjudication.


FINDING OF FACT

The evidence as to whether the veteran's bilateral hearing 
loss originated in service is in equipoise.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active duty.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that he was exposed to 
acoustic trauma from weapons fire without ear protection 
during his military service and that he should therefore be 
granted service connection for that disorder.


In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claim and render a decision.

The VCAA - VA's duty to notify/assist


The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although the RO originally denied the claim for entitlement 
to service connection for bilateral hearing loss in a July 
1998 Statement of the Case (SOC) because it was not well 
grounded, the most recent decision, the April 2002 
Supplemental Statement of the Case (SSOC), uses the current 
standard of review.  The Board will likewise apply the 
current standard in evaluating the veteran's claim. 

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The Board observes that 
the veteran was notified by the July 1998 SOC, the April 1999 
Board remand, a January 2002 VA letter and the April 2002 
SSOC of the pertinent law and regulations and the need to 
submit additional evidence concerning his claim.  
Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

The Board finds that there is sufficient evidence of record 
with which to make an informed decision in this case.  The 
issue on appeal was remanded by the Board in April 1999, and 
a new audiological evaluation, with nexus opinion, was 
conducted in March 2002.  The Board has not identified any 
pertinent evidence which is not currently of record with 
respect to the issue on appeal, and the veteran has not 
pointed to any such evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.  

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2001).

Factual Background

It appears that most of the veteran's service medical records 
were destroyed in a July 1973 fire at the National Personnel 
Records Center in St. Louis, Missouri.  Despite VA attempts 
to obtain all of the veteran's service medical records, the 
only available service medical records are July and October 
1953 hospital summaries, which do not mention the veteran's 
hearing.  

Private audiometry records dated in November 1987 show pure 
tone thresholds of 60 decibels or higher beginning at 2000 
hertz in the right ear and 1000 hertz in the left ear; speech 
discrimination scores were 80 percent on the right and 76 
percent on the left.

According to May 1994 treatment records from C.P.D., M.D., 
the veteran had a 25 year history of exposure to diesel 
engines.  According to a June 1994 statement from Dr. D., 
audiometric testing in May 1994 revealed a bilateral high 
frequency hearing loss, more severe on the right.  Speech 
discrimination was 52 percent on the right and 80 percent on 
the left.  Bilateral heating aids were recommended.

A claim for service connection for bilateral hearing loss was 
received by VA in September 1996.

On VA audiometric evaluation in November 1996, pure tone 
thresholds from 1000 to 4000 hertz averaged 86+ decibels in 
the right ear and 65 decibels in the left ear, with speech 
recognition ability of 80 percent on the right and 92 percent 
on the left.   It was noted that the veteran had moderate to 
severe-profound mixed hearing loss in the right ear and 
moderate sensorineural hearing loss in the left ear.  On VA 
ear examination in November 1996, the veteran gave a history 
of acoustic trauma to rifle fire in service.  The diagnosis 
was severe mixed hearing loss in the right ear and severe 
sensorineural in the left ear.  The examiner concluded that 
the veteran's hearing loss "might be, in part, secondary to 
noise exposure in service."

As noted above,  in April 1999 the Board remanded this issue 
for additional evidentiary development, including a nexus 
opinion from a VA physician. 

On VA audiometric examination in March 2002, it was noted 
that the claims file had been reviewed.  The veteran reported 
intensive exposure to artillery, without hearing protection, 
in service, without a history of noise exposure after 
service.  Pure tone thresholds from 1000 to 4000 hertz 
averaged 91 decibels on the right and 65 decibels on the 
left; speech recognition scores were 60 on the right and 96 
on the left.  The diagnoses were moderate to profound mixed 
hearing loss in the right ear and moderate to severe 
sensorineural hearing loss in the left ear.  The examiner 
concluded that, based on the veteran's reported history, it 
was at least as likely as not that the veteran's hearing loss 
began in service.  It was noted that it was not possible to 
delineate what degree of hearing loss was present at 
discharge and what degree might have occurred after service 
discharge.

Analysis

At the outset of its discussion, the Board notes that most of 
the veteran's service medical records are not on file and 
were apparently destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri, in 1973.  The Court 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

As noted above, per Hickson, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  

In this case, there is certainly evidence of a current 
bilateral hearing loss disability, which satisfies element 
(1) of Hickson.  Since there are essentially no available 
service medical records, the Board finds that the veteran's 
own statements of exposure to acoustic trauma in service due 
to weapons fire are sufficient to satisfy Hickson element 
(2).  

With respect to Hickson element (3), nexus, there is evidence 
for and against a causal connection between the veteran's 
military service and his current hearing loss.  There is 
evidence in favor of a causal connection in the November 1996 
VA opinion that the veteran's hearing loss "may be, in 
part," secondary to noise exposure in service.  Thee is even 
stronger evidence in the form of the March 2002 VA opinion 
that it is at least as likely as not that the veteran's 
hearing loss originated in service.  

However, the Board notes that there are no medical records 
showing treatment or evaluation for hearing loss for 
approximately 33 years after service discharge.  In addition, 
the November 1996 opinion language of "may be, in part" 
indicates a possibility, rather than a probability, of a 
causal connection.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); and 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim]. In addition,  the March 2002 
opinion relies primarily on the veteran's subjective history 
and is incorrect in noting that the veteran had not had any 
other exposure to acoustic trauma than his service exposure 
to weapons fire, since it was noted in May 1994 that he had a 
25 year history of exposure to diesel engine noise.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  

After having carefully considered the matter, the Board finds 
that the evidence for and against the conclusion that the 
veteran's current hearing loss is causally related to service 
is in relative equipoise.  In essence, although the Board has 
noted a lack of continuity of symptomatology for decades 
after service, service medical records are missing through no 
fault of the veteran and there are of record medical opinions 
which, although somewhat inconclusive and perhaps based on a 
faulty premise, still are in the veteran's favor.  
Accordingly, the claim is allowed based on the benefit-of-
the-doubt rule.  See 38 U.S.C.A. § 5107 (West 1991 and Supp. 
2002); 38 C.F.R. § 3.102 (2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

